This was an action of trespass vi et armis, brought by James Pennington and; wife against the defendants.
*38The declaration alleged in a single count that tbs defendants in tbe night time broke and entered the dwelling house of the plaintiff, the said Mary Pennington, she being then and there possessed thereof in the absence of her husband, took and removed certain beds, destroyed said dwelling house, and wounded the said defendant, Mary Pennington. The defendants demurred on the ground of misjoinder of plaintiffs and causes of action, and the Court below sustained the demurrer and gave judgment for the defendants ; whereupon the plaintiffs appealed.
The Court held that in this case there were two causes of action, injury to the property and injury to the person of the wife. Upon the first the husband should have brought suit alone; upon the second he should have joined with the wife. These two causes of- action cannot be joined in the same proceeding.

Judgment affirmed.